   CASE 0:17-md-02795-MJD-KMM Document 314 Filed 12/13/18 Page 1 of 16



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


IN RE: CENTURYLINK SALES                     MDL No. 17-2795 (MJD/KMM)
PRACTICES AND SECURITIES
LITIGATION                                   PLAINTIFFS’ MEMORANDUM IN
                                             SUPPORT OF MOTION FOR LEAVE
This Document Relates to:                    TO FILE SUR-REPLY TO
17-2832, 17-4613, 17-4614, 17-4615,          DEFENDANT AND PROPOSED
17-4616, 17-4617, 17-4618, 17-4619,          INTERVENORS’ MOTION TO
17-4622, 17-4943, 17-4944, 17-4945,          COMPEL ARBITRATION AND
17-4947, 17-5001, 17-5046, 18-1573,          ENFORCE CLASS-ACTION
18-1572, 18-1565, 18-1562                    WAIVERS


                                   INTRODUCTION

   Plaintiffs seek a sur-reply for two reasons: (1) Defendant CenturyLink, Inc.

(“CenturyLink”) materially changed its Motion to Compel Arbitration and Enforce Class

Action Waivers (“MTCA”) from one seeking relief under §4 of the Federal Arbitration

Act (“FAA”) in its motion and opening brief (upon which Plaintiffs based their

Opposition) to one exclusively under §3 on Reply; and (2) Defendant based its Reply

upon a host of new documents and testimony, which Defendant asserts “supersedes” the

record upon which Plaintiffs based their previous opposition and to which Plaintiffs have

not had the opportunity to respond. For either, or both, of these reasons, the Court should

grant Plaintiffs’ motion so that the Court may base its decisions upon a complete and

accurate record and set of memoranda.

   In its MTCA Reply Brief, Defendant changed the legal and factual basis upon which

it moved the Court to compel arbitration. Legally, Defendant changed the statutory basis

under which it seeks arbitration pursuant to the FAA. In what appears to be a last-ditch
    CASE 0:17-md-02795-MJD-KMM Document 314 Filed 12/13/18 Page 2 of 16



effort to avoid the jury trial Plaintiffs properly demanded under § 4 of the FAA,

Defendant now asserts it “never intended” to move to compel arbitration under § 4 of the

FAA, but instead intended to move only for a “stay pending arbitration” pursuant to § 3.

On Reply, Defendant submitted an Amended Proposed Order reflecting its change of

mind. Dkt. 303.

    Factually, Defendant’s MTCA Reply introduced new declarations, testimony, and

documents, which were not in the record when Plaintiffs submitted their MTCA

Opposition. After Plaintiffs submitted their MTCA Opposition on August 23, 2018,

CenturyLink produced many new documents and took 28 Plaintiff depositions, which

CenturyLink folded into a record it asserts “supersedes” the record upon which Plaintiffs’

based their MTCA Opposition.1 In an attempt to persuade the Court that each Plaintiff

assented to arbitration, Defendant based the entirety of its MTCA Reply upon this

“superseding” record.

    Plaintiffs have not had the chance to address these new legal and factual issues, or

present their position based upon the complete record. Given Defendant’s new and

fundamental shift in the statutory basis for its MTCA Motion and its reliance on new

1
   On Reply, CenturyLink relies on the Second Declaration of Douglas P. Lobel In
Support of Defendant and Proposed Intervenors’ Motion to Compel Arbitration and
Enforce Class-Action Waivers (“Second Lobel Decl.”) “to assist the Court in digesting
the voluminous record. This declaration . . . supersedes Mr. Lobel’s earlier declaration
filed with the initial Motion (Dkt. No. 129).” MTCA Reply at 5, fn. 1. The Second
Lobel Decl., however, is 35 pages longer than the original. This change in volume is
primarily attributable to discovery obtained and relied upon after Plaintiffs filed their
MTCA Opposition. CenturyLink dedicates 28 of 64 pages of the Second Lobel
Declaration to establish “proven assents to arbitration and class action waiver” for each
Plaintiff by citing to Plaintiff deposition testimony. See Second Lobel Declaration at 35-
62.

                                            2
    CASE 0:17-md-02795-MJD-KMM Document 314 Filed 12/13/18 Page 3 of 16



evidence, exhibits, and arguments, Plaintiffs respectfully seek leave to file a sur-reply.2

Plaintiffs have met and conferred with Defendant regarding the relief they seek in this

Motion, and while Defendant agrees a sur-reply is appropriate, the parties have been

unable to agree on the scope of the sur-reply, its size, and the timing of its filing.

    Regarding areas of agreement, Defendant agrees that Plaintiffs should be permitted to

file a sur-reply on the issues of: (1) Defendant’s changed bases under the FAA for its

MTCA Motion (provided Defendant is allowed to respond to Plaintiffs’ sur-reply), (2) to

address “evidence of instances of assent CenturyLink produced” after Plaintiffs filed their

Opposition Brief; and (3) to address CenturyLink’s new declarations filed in support of

its MTCA Reply. While the parties agree on these points, a sur-reply requires the Court’s

permission in the first instance, and certain areas of dispute still exist, requiring the

Court’s resolution should it grant that permission. Specifically, CenturyLink seeks to bar

Plaintiffs from submitting Plaintiff declarations that conform and respond to the new

record and new arguments raised in CenturyLink’s MTCA Reply.

    Accordingly, Plaintiffs now move the Court for an order permitting Plaintiffs to file a

sur-reply of up to 8,000 words to address all new factual and legal issues raised since

Plaintiffs’ opposition. Should the Court grant Plaintiffs’ motion, Plaintiffs’ request the

Court set a deadline of January 18, 2019 to file such sur-reply.




2
  Plaintiffs’ present motion only seeks leave to file a sur-reply with respect to the pending
Motion to Compel Arbitration. It does not seek a sur-reply to Defendant’s Motion to
Intervene or Motion to Dismiss.

                                               3
   CASE 0:17-md-02795-MJD-KMM Document 314 Filed 12/13/18 Page 4 of 16



                                BASES FOR REQUEST


I. CenturyLink Changed the Statutory Basis of Its Central Motion and No Longer
   Seeks to Compel Arbitration.

   As this Court well knows, CenturyLink has intended to move to compel arbitration

from the beginning. CenturyLink, Inc. and the Proposed Intervenors (the “CenturyLink”)

titled the initial arbitration motion filed with this Court the “Motion to Compel

Arbitration and Enforce Class-Action Waivers (Dkt. Nos. 122-131).”                 The relief

CenturyLink sought was explicit: CenturyLink “move[d] this Court pursuant to the

Federal Arbitration Act, 9 U.S.C. § 1, et seq. for an Order [(1)] compelling arbitration

and enforcing class-action waivers, [(2)] staying the arbitrable claims, and [(3)]

dismissing all nonarbitrable claims and relief sought under Fed. R. Civ. P. 23.”

   But in its MTCA Reply on November 21, 2018, CenturyLink told Plaintiffs and this

Court that it was no longer moving to compel arbitration. According to CenturyLink, “it

recognize[d] that some language in its motion papers inconsistently discussed compelling

arbitration. For clarity, CenturyLink withdraws any request for an Order compelling

arbitration under Section 4.” Dkt. No. 295, p. 40 (emphasis added). Importantly, no

provision of the FAA other than section 4 allows a party to “petition to [any] United

States court having jurisdiction for order to compel arbitration” (9 U.S.C. § 4).

CenturyLink’s shift was an extraordinary development meriting a sur-reply, and

CenturyLink agrees.

   As Plaintiffs hope to further explain in their requested sur-reply, the result of

CenturyLink’s shift is that it has now waived its ability to obtain a stay under FAA § 3.


                                            4
   CASE 0:17-md-02795-MJD-KMM Document 314 Filed 12/13/18 Page 5 of 16



By engaging in this tactic with the sole intent to avoid a statutorily permitted jury trial on

arbitrability, CenturyLink has slain the foundation of its MTCA Motion, including any

request for a stay under FAA §3, for several reasons.

   First, CenturyLink’s decision to withdraw its request to compel arbitration under

FAA § 4 means it has also waived the ability to seek a stay under FAA § 3. This is

because in the nearly eight months since filing its MTCA Motion, CenturyLink has not

initiated a separate arbitration for each class representative and paid its share of each

respective arbitration filing fee, required to seek and maintain a § 3 stay. See 9 U.S.C. §

3 (permitting relief . . . “providing the applicant for the stay is not in default in

proceeding with such arbitration.”); see also Pre-Paid Legal Servs. v. Cahill, 786 F.3d

1287 (10th Cir. 2015) (refusing to maintain stay under § 3 based upon movant's failure to

pay AAA filing fee); Sink v. Aden Enters., 352 F.3d 1197, 1200 (9th Cir. 2003).

Consequently, CenturyLink is jurisdictionally barred from seeking relief under FAA § 3

now. Additionally, because the ability to compel arbitration is now waived (see below),

that waiver constitutes a “default” under FAA § 3. A “default” has generally been

viewed by courts as including a “waiver.” See, e.g., Marie v. Allied Home Mortg. Corp.,

402 F.3d 1, 13 (5th Cir. 2005); Patten Grading & Paving, Inc. v. Skanska USA Building,

Inc., 380 F.3d 200, 204-05 (4th Cir. 2004); Ivax Corp. v. B. Braun of Am., Inc., 286 F.3d

1309, 1316 n.17 (11th Cir. 2002); MicroStrategy, Inc. v. Lauricia, 268 F.3d 244, 249 (4th

Cir. 2001); County of Middlesex v. Gevyn Constr. Corp., 450 F.2d 53, 56 n.2 (1st Cir.

1971).




                                              5
    CASE 0:17-md-02795-MJD-KMM Document 314 Filed 12/13/18 Page 6 of 16



    Plaintiffs’ lawsuits have been pending for over a year and a half, and CenturyLink has

yet to initiate arbitration or, as it now stands in light of its Reply, moved to compel it.

With the motion to compel arbitration withdrawn, the motion to stay cannot be granted

because CenturyLink did not initiate arbitrations or pay any arbitrator fees, and through

its failure to move to compel, created a waiver of its ability to compel arbitration,

resulting in a clear “default” under FAA § 3. Given the year-and-a-half long record upon

which CenturyLink represented to the Court and Plaintiffs that it was moving to compel

arbitration, Plaintiffs could not have anticipated this in its opposition papers and require a

sur-reply to address it.

    Second, with the motion to compel arbitration now withdrawn, CenturyLink can no

longer re-seek an order compelling arbitration under FAA § 4 because the withdrawal

constitutes a waiver under FAA § 4. CenturyLink has been threatening to compel

arbitration for a year and a half and has used that threat to seek (and in some cases obtain)

relief from this Court.3 Now, if CenturyLink is to be taken at its word, it “never intended

to move under § 4,” Dkt. No. 295, p. 40, which is the only way it could have compelled

arbitration. This represents a clear waiver of CenturyLink’s ability to seek relief under

FAA § 4, which affects its ability to obtain relief un FAA § 3, and Plaintiffs should be

allowed to address this fully.



3
  CenturyLink used the specter of its forthcoming motion to compel arbitration to obtain a
stay of discovery in this litigation because it alleged there were “substantial grounds on
which the Court should compel arbitration of Plaintiffs’ individual claims,” Dkt. No. 89,
p. 18, and as a basis for the Proposed Intervenors to “intervene for the limited purposes of
moving to compel arbitration.” Dkt. No. 80, p. 1.

                                              6
     CASE 0:17-md-02795-MJD-KMM Document 314 Filed 12/13/18 Page 7 of 16



     Third, CenturyLink’s decision to withdraw its FAA § 4 motion was plainly not the

result of any mere “inconsisten[cy].” It was done solely to avoid the consequence of a

jury trial on arbitrability, which Plaintiffs demanded as of statutory right under FAA § 4.

In backtracking on its clear intent to seek an order compelling arbitration, CenturyLink

concedes that “Section 4 of the FAA expressly permits jury trials, but CenturyLink never

intended to move under § 4.”        Dkt. No. 295, p. 40.      According to CenturyLink,

“[P]laintiffs are not entitled to a jury trial” to resolve factual disputes on arbitrability

because the relief it sought under FAA § 4 is now withdrawn. Id. Plaintiffs must

respond to this argument.

II. A Sur-reply is Warranted Because CenturyLink Concedes It Created a
    Superseding Factual Record Using Post-Opposition Discovery.

A.      On Reply, Defendant Submitted New Declarations and Summary “Evidence”
        Superseding the Record upon which Plaintiffs Responded in their Opposition.

     In their MTCA Opposition, Plaintiffs challenged each and every one of Defendant’s

assertions that Plaintiffs assented to contracts containing arbitration clauses and class

action waivers. See Dkt. No. 124, at 3; see also Decl. of Douglas P. Lobel in Supp. of

Motion to Compel Arbitration and Enforce Class-Action Waivers (Dkt. No. 129), at 23.

Now, after producing and conducting substantial additional discovery, Defendant has

submitted an updated and different factual record that it asserts “supersedes” the record

upon which Plaintiffs submitted all of their current opposition papers. After Plaintiffs

filed their MTCA Opposition in August 2018, CenturyLink, from September to

November 2018, produced an additional 631 pages of documents over 14 separate

document productions.       CenturyLink also elicited testimony from 28 Plaintiff


                                             7
    CASE 0:17-md-02795-MJD-KMM Document 314 Filed 12/13/18 Page 8 of 16



depositions, with questions focused on the issue of assent to arbitration and the adhesive

form contracts CenturyLink had partially put in the record. Plaintiffs have not had the

opportunity to address or respond to this new, “superseding” factual record.

    CenturyLink has presented and summarized this new information, including through

new charts and factual arguments, in both its MTCA Reply and in the Second Declaration

of Douglas P. Lobel (“Second Lobel Decl.”). See MTCA Reply at 4; see generally

Second Lobel Decl. (Dkt. No. 296).4 Plaintiffs should be permitted the opportunity to

respond to arguments made in Defendant’s Reply Brief based on the new charts,

evidence, and arguments.

    i. CenturyLink’s MTCA Reply Brief

    Defendant’s MTCA Reply and Declarations rest in large part upon the discovery

conducted after Plaintiffs filed their Opposition. Indeed, that new discovery is the crux of

Defendant’s factual arguments on Reply, as evidenced by the attention devoted to

mischaracterizing Plaintiffs’ deposition testimony and the fact that CenturyLink

submitted ‘superseding’ charts and declarations.

    For example, CenturyLink devotes approximately ten pages, or 25% of its Reply

Brief, to attacking Plaintiffs’ existing declarations, claiming Plaintiffs recanted or

contradicted their statements—including regarding their assent to various terms and

conditions presented at the QuickConnect, My Account, and Quick Bill Pay enrollment

screens and about receiving Confirmation of Service (“COS”) letters, all of which

4
  Defendant states that “CenturyLink relies on [the Second Lobel Declaration] to assist
the Court in digesting the voluminous record,” Reply Brief at 5, fn. 1, which “supersedes
Mr. Lobel’s earlier declaration filed with the initial Motion (Dkt. No. 129).” Id.

                                             8
   CASE 0:17-md-02795-MJD-KMM Document 314 Filed 12/13/18 Page 9 of 16



CenturyLink asserts contain arbitration clauses. See MTCA Reply at 12-14, 17-22, 26-

29. But Plaintiffs did not have the benefit of this new and complete factual record when

responding to Defendant’s MTCA and, in some instances, Plaintiffs’ recollections were

refreshed with respect to certain details. CenturyLink also mischaracterizes the new

evidence by presenting it out of context, ignoring redirect examinations, and using it as

the focal point to support its arguments regarding arbitration.

   By way of example only, CenturyLink at deposition and in its MTCA Reply asserted

that Plaintiff Deen Dodge agreed to arbitrate through completely new supposed “means

of assent” not contained in its opening papers. In its original brief, CenturyLink claimed

it possessed records indicating Mr. Dodge: (1) agreed to a combined Qwest Internet

Agreement in 2008 and 2009; and (2) received a COS letter on May 16, 2016. See Lobel

Decl. (Dkt. 129) at ¶¶ 27-28. In its MTCA Reply, after Mr. Dodge had been deposed,

CenturyLink claimed Mr. Dodge received four additional COS letters during the time he

was a CenturyLink customer. See MTCA Reply at 4. CenturyLink also inappropriately

relied on and mischaracterized Mr. Dodge’s deposition testimony as proof that he

reversed his position from his written statements. CenturyLink claimed that Mr. Dodge

testified that was “not sure if” he received a COS letter dated May 16, 2016. Second

Lobel Decl. at pg. 15. However, Mr. Dodge also testified:

              [On redirect]
              21    BY MR. RIDDLE, CONTINUING:
              22    Q. And back to Exhibit 9, is your testimony here today
              23    that you never received your order confirmation?
              24    MR. MCNAB: Objection. Form. Leading.
              BY MR. RIDDLE, CONTINUING:
              2 Q. Is that correct?


                                             9
   CASE 0:17-md-02795-MJD-KMM Document 314 Filed 12/13/18 Page 10 of 16



              3 A. Yes.
              ....
              BY MR. MCNAB, CONTINUING:
              17 Q. -- already testified that you don't know.
              18 A. I guess I'm not sure how to answer that. What --
              19 what's the question again?
              20 Q. The question is how -- let me ask a different
              21 question.
              22 With respect to retaining your mail, you
              23 testified a few minutes ago that you retained
              24 correspondence from CenturyLink other than bills.
              25 What correspondence did you produce other than bills?
              1 MR. RIDDLE: Objection to form.
              2 A. I guess that's true. That's all I did produce is
              3 bills, so I guess the -- the inference is that I
              4 didn't receive [the COS letter], because I don't have it. I'm --
              5 BY MR. MCNAB, CONTINUING:
              6 Q. And you agree that’s an inference.
              7 MR. RIDDLE: Objection to form.
              8 A. I'm not sure what you would call it, but I -- I guess
              9 that's the truth of it is if -- if it was sent, I
              10 don't have it, and I keep everything. So I don't know
              11 the answer, if that's going to help you, but --

Dodge Tr. 70:22-71:3, 71:16-72:11.

   Another example decimates the credibility of CenturyLink’s supposedly unassailable

“internal computer-generated documents.”          At deposition, CenturyLink presented

Plaintiff Jeff Landahl with an internal computer document, contending it reflected

conclusive proof that Mr. Landahl had paid online using a JP Morgan bank account,

which CenturyLink asserts could have been done only by clicking through the online

payment process. However, Mr. Landahl testified that he has never even had a JP

Morgan bank account. Landahl Tr. at 77:19-79:19. Defendant’s MTCA Reply and

supporting papers are replete with other attempts to twist the new factual record, which

Plaintiffs have not had the opportunity to address in full.


                                             10
   CASE 0:17-md-02795-MJD-KMM Document 314 Filed 12/13/18 Page 11 of 16



   ii. CenturyLink’s New Declarations and “Superseding” Second Lobel Declaration

   CenturyLink’s Second Lobel Declaration cites to six new witness declarations

submitted in support of its MTCA Reply that were not presented in its original filing: 1)

Travis Beard (second, new declaration); 2) Dyani Galligan (second, new declaration); 3)

Kenneth Vicknair Jr. (first, new declaration); 4) Charles Dawson (first, new declaration);

5) Stacey Bales (first, new declaration); and 6) Richard Symbal (first, new declaration).

CenturyLink agrees Plaintiffs should be permitted to address these declarations in a sur-

reply.

   The Second Lobel Declaration, however, goes beyond these new declarations.

CenturyLink presents the superseding Second Lobel Declaration “as a convenience to the

Court and parties for the purpose of gathering and listing relevant documents and

information that is already part of the record, but spread among various fact declarants,

deposition transcripts, and other exhibits.” Second Lobel Decl. at ¶ 2. In doing so,

however, the Second Lobel adds 35 pages to, and “supersedes” the prior Lobel

Declaration, which itself sought to summarize the complete, relevant factual record

relevant to CenturyLink’s motions.      The net effect of CenturyLink’s effort is that

Plaintiffs’ existing MTCA Opposition responds to a factual record that no longer exists,

and which has been supplemented by more than half. Plaintiffs seek to respond via sur-

reply to the motions pending against them based upon the full record, both as a matter of

fundamental fairness and for the benefit of allowing the Court a proper briefing record

upon which to rule.




                                           11
     CASE 0:17-md-02795-MJD-KMM Document 314 Filed 12/13/18 Page 12 of 16



B.      Plaintiffs Need to Conform Plaintiff Declarations to the Complete Factual
        Record

     Should the Court grant their present motion, Plaintiffs intend to support their sur-reply

with declarations conformed to the complete record. CenturyLink has opposed this,

suggesting Plaintiffs must maintain declarations they know to be incomplete. However,

not only should Plaintiffs provide conformed declarations, they have a duty to amend

them under the Federal Rules to the extent they require amendment to be accurate or

complete. Plaintiffs respectfully request that the Court, should it grant Plaintiffs the right

to file a sur-reply, not impart any requirement impairing Plaintiffs’ right and obligation to

present complete and clear declarations.


                                      CONCLUSION


        Plaintiffs respectfully ask the Court for leave to file a sur-reply to address all

changed and new legal and factual arguments, evidence, and exhibits contained in

Defendant’s MTCA Reply.           Plaintiffs further respectfully ask the Court to allow

Plaintiffs to conform their declarations to the complete factual record, set the word limit

for the sur-reply at 8,000, and to order it be filed by January 18, 2019.5




5
 In light of the extensive revised factual record and legal issues to be addressed in the
proposed sur-reply, coupled with holiday travel and plans of Plaintiffs and their attorneys,
Plaintiffs respectfully suggest this is a reasonable deadline by which to file the sur-reply.

                                              12
  CASE 0:17-md-02795-MJD-KMM Document 314 Filed 12/13/18 Page 13 of 16



Dated: December 13, 2018            Respectfully submitted,

                                    s/ Brian C. Gudmundson
                                    Carolyn G. Anderson (MN 275712)
                                    Brian C. Gudmundson (MN 336695)
                                    Bryce D. Riddle (MN 398019)
                                    ZIMMERMAN REED LLP
                                    1100 IDS Center
                                    80 South 8th Street
                                    Minneapolis, MN 55402
                                    Telephone: (612) 341-0400
                                    Facsimile: (612) 641-0844
                                    carolyn.anderson@zimmreed.com
                                    brian.gudmundson@zimmreed.com
                                    bryce.riddle@zimmreed.com

                                    ZIMMERMAN REED LLP
                                    Hart L. Robinovitch
                                    14646 N. Kierland Blvd., Suite 145
                                    Scottsdale, AZ 85254
                                    Telephone: (480) 348-6400
                                    Facsimile: (480) 348-6415
                                    hart.robinovitch@zimmreed.com

                                    Plaintiffs’ Interim Co- Lead and Liaison
                                    Counsel

                                    O’MARA LAW GROUP
                                    Mark M. O’Mara
                                    Alyssa J. Flood
                                    Channa Lloyd
                                    Caitlin H. Reese
                                    221 NE Ivanhoe Blvd., Suite 200
                                    Orlando, FL 32804
                                    Telephone: (407) 898-5151
                                    Facsimile: (407) 898-2468
                                    mark@omaralawgroup.com
                                    alyssa@omaralawgroup.com
                                    channa@omaralawgroup.com
                                    caitlin@omaralawgroup.com




                                  13
CASE 0:17-md-02795-MJD-KMM Document 314 Filed 12/13/18 Page 14 of 16



                                  GERAGOS & GERAGOS, APC
                                  Mark J. Geragos
                                  Benjamin J. Meiselas
                                  Historic Engine Co. No. 28
                                  644 South Figueroa Street
                                  Los Angeles, CA 90017-3411
                                  Telephone: (231) 625-3900
                                  Facsimile: (231) 232-3255
                                  mark@geragos.com
                                  meiselas@geragos.com

                                  GERAGOS & GERAGOS, APC
                                  Lori G. Feldman
                                  7 West 24th Street
                                  New York, NY 10010
                                  Telephone: (917) 388-3121
                                  lori@geragos.com

                                  Plaintiffs’ Interim Co-Lead Counsel

                                  GUSTAFSON GLUEK PLLC
                                  Daniel C. Hedlund (#258337)
                                  Michelle J. Lobby (#388166)
                                  Canadian Pacific Plaza
                                  120 South Sixth Street, Suite 2600
                                  Minneapolis, MN 55402
                                  Telephone: (612) 333-8844
                                  Facsimile: (612) 339-6622
                                  dhedlund@gustafsongluek.com
                                  mlooby@ gustafsongluek.com

                                  Plaintiffs’ Executive Committee Chair




                                14
CASE 0:17-md-02795-MJD-KMM Document 314 Filed 12/13/18 Page 15 of 16



                                  HELLMUTH & JOHNSON, PLLC
                                  Richard M. Hagstrom, (MN 039445)
                                  Anne T. Regan, (MN 333852)
                                  Nicholas S. Kuhlmann, (MN 33750)
                                  Jason Raether, (MN 394857)
                                  8050 West 78th Street
                                  Edina, MN 55439
                                  Telephone: (952) 941-4005
                                  Facsimile: (952) 941-2337
                                  rhagstrom@hjlawfirm.com
                                  aregan@hjlawfirm.com
                                  nkuhlmann@hjlawfirm.com
                                  jraether@hjlawfirm.com

                                  ROXANNE CONLIN & ASSOCIATES,
                                  PC
                                  Roxanne Barton Conlin
                                  3721 S.W 61st St.
                                  Des Moines, Iowa, 50321
                                  Telephone: (515) 283-1111
                                  roxlaw@aol.com

                                  HENINGER GARRISON DAVIS, LLC
                                  James F. McDonough, III
                                  3621 Vinings Slope, Suite 4320
                                  Atlanta, GA 30339
                                  Telephone: (404) 996-0869
                                  Facsimile: (205) 326-3332
                                  jmcdonough@hgdlawfirm.com

                                  HENINGER GARRISON DAVIS, LLC
                                  Francois M. Blaudeau
                                  W. Lewis Garrison, Jr.
                                  Christopher B. Hood
                                  2224 1st Ave North
                                  Birmingham, AL 35203
                                  Telephone: (205) 326-3336
                                  Facsimile: (205) 380-0145
                                  francois@southernmedlaw.com
                                  lewis@hgdlawfirm.com
                                  chood@hgdlawfirm.com

                                  Plaintiffs’ Executive Committee


                                15
  CASE 0:17-md-02795-MJD-KMM Document 314 Filed 12/13/18 Page 16 of 16



HODGE & LANGLEY LAW FIRM,                OLSEN DAINES PC
P.C.                                     Michael Fuller, OSB No. 09357
T. Ryan Langley                          Olsen Daines PC
229 Magnolia St.                         US Bancorp Tower
Spartanburg, SC 29306                    111 SW 5th Ave., Suite 3150
Telephone: (864) 585-3873                Portland, Oregon 97204
Facsimile: (864) 585-6485                Telephone: (503) 201-4570
rlangley@hodgelawfirm.com                michael@underdoglawyer.com

FERNALD LAW GROUP LLP                    WALSH PLLC
Brandon C. Fernald                       Bonner C. Walsh
6236 Laredo Street                       PO Box 7
Las Vegas, NV 89146                      Bly, OR 97622
Telephone: (702) 410-7500                Telephone: (541) 359-2827
Facsimile: (702) 410-7520                Facsimile: (866) 503-8206
brandon.fernald@fernaldlawgroup.com      bonner@walshpllc.com

ATTORNEY ALFRED M. SANCHEZ               GARDY & NOTIS, LLP
Alfred M. Sanchez                        Orin Kurtz
400 Gold Ave. SW, #240                   126 East 56th Street, 8th Floor
Albuquerque, NM 87102                    New York, NY 10022
Telephone: (505) 242-1979                Telephone: (212) 905-0509
lawyeralfredsanchez@gmail.com            Fax: (212) 905-0508
                                         okurtz@gardylaw.com

                  Counsel for Plaintiffs and the Proposed Class




                                       16
